NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



ALEXIS JOSE ARICHABALA,                          )
                                                 )
               Petitioner,                       )
                                                 )
v.                                               )      Case No. 2D19-1355
                                                 )
STATE OF FLORIDA,                                )
                                                 )
               Respondent.                       )
                                                 )

Opinion filed December 6, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Hillsborough County; Melissa
Polo, Judge.

Alexis Jose Arichabala, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Allison C. Heim, Assistant
Attorney General, Tampa, for Respondent.


PER CURIAM.


               Dismissed.


VILLANTI, LaROSE, and SLEET, JJ., Concur.